Order of the Court of Claims of the State of New York (Alton R. Waldon, Jr., J.), entered December 24, 2003, which, inter alia, granted defendant’s motion to dismiss the claim, unanimously affirmed, without costs.
The various judicial actions complained of afford no basis for relief (see Tarter v State of New York, 68 NY2d 511, 517-519 *164[1986]; Weiner v State of New York, 273 AD2d 95, 97-98 [2000]). Moreover, the claims under federal civil rights statutes alleging violations of federal constitutional rights afford no basis for relief (see Brown v State of New York, 89 NY2d 172 [1996]), and none of the alleged misconduct by court personnel is appropriately addressed under the federal criminal statutes relied on by claimant. Nor did claimant have a viable state constitutional claim in the Court of Claims since he could have sought redress for the alleged state constitutional violations during the trial of his prior state Supreme Court action in Supreme Court and by appealing to the Appellate Division (see Martinez v City of Schenectady, 97 NY2d 78, 83 [2001]). Finally, all of the claims that accrued more than 90 days before claimant filed his claim were time-barred (Court of Claims Act § 10 [3], [3-b]).
We have considered claimant’s remaining arguments and find them unavailing. Concur—Buckley, P.J., Tom, Friedman, Nardelli and McGuire, JJ.